COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
                                                               No. 08-13-00148-CV
                                                §
                                                                  Appeal from the
 IN THE MATTER OF M.O., JR., A                  §
 JUVENILE.                                                       65th District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                                  (TC# 1100958)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2014.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.